           Case 1:18-cr-00488-LTS Document 103 Filed 04/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 18 CR 488-LTS

JESSE RODRIGUEZ,

                 Defendant.

-------------------------------------------------------x


                                                     ORDER


                 The Court has received Dr. Milberg’s expert report concerning his evaluations of

the Defendant’s competency, which will be filed under seal to protect the confidential medical

and personal information therein. The parties are directed to meet and confer and file by May 3,

2021, a joint letter identifying any outstanding submissions; whether the parties still intend to go

forward with a competency hearing on May 25, 2021; the amount of time that will be required

for the presentation of testimony, if any, and argument; what witnesses, if any, are expected to be

called; and whether the parties continue to request a remote hearing and, if so, on what legal

authority.



        SO ORDERED.

Dated: New York, New York
       April 27, 2021

                                                                      /s/ Laura Taylor Swain
                                                                      LAURA TAYLOR SWAIN
                                                                      United States District Judge




RODRIGUEZ - ORDER 4.27.21 V2                               VERSION APRIL 27, 2021                    1
